     Case
      Case2:19-cv-01643-JAD-EJY
           2:19-cv-01643-JAD-EJY Document
                                  Document67-1
                                           68 Filed
                                               Filed10/05/20
                                                     09/29/20 Page
                                                               Page11ofof11



 1                         IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
 2
     LOUIS NAIMAN, on behalf of himself and          No. 2:19-cv-1643-JAD-EJY
 3   others similarly situated,
 4          Plaintiff,
                                                     ORDER GRANTING PLAINTIFF’S
 5   v.                                              UNOPPOSED MOTION FOR EXTENSION
                                                     OF TIME
 6   BLUE RAVEN SOLAR, LLC, et al.,
                                                                ECF No. 67
 7          Defendants.
 8
            Upon the motion of Plaintiff, and for good cause shown,
 9
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s deadline for
10
     filing a response to Defendant Gabriel Alan Solomon’s Motion to Dismiss the First Amended
11
     Complaint is hereby extended up to and including October 14, 2020.
12
          The unopposed motion to extend time [ECF No. 67] is GRANTED.
13
14                                             _________________________________
                                                HON.
                                               U.S.   ELAYNA
                                                    District JudgeJ.Jennifer
                                                                     YOUCHAH A. Dorsey
15
                                                UNITED    STATES
                                               Dated: October 5, 2020MAGISTRATE      JUDGE
16
17
18
19

20
21
22
23
24
25
26

27
28
